Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note: The current application is a provisional of the application number 15351079 “patent number 10668521”; the patent number 10668521 is “a method of forming a canted coil spring ring”
The current application is drawn to:
a canted coil spring ring, which is the same canted coil spring ring that the method of the patent number 10668521 is used to form;
a method of forming a canted coil spring ring which is the same as “a method of forming a canted coil spring ring” of the patent number 10668521.
The Applicant filed a terminal disclaimer in order overcome the double patenting and place this application in condition of allowance. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 21, neither Balsells (US7055812B2) nor Balsells (US 5503375 A)) disclose every single limitation as set forth, nor does the combination of Balsells (US7055812B2) and Balsells (US 5503375 A)) teach single limitation of the claim. Specifically, the prior art fails to disclose “wherein the spring ring comprises an outer perimeter and an inner perimeter, wherein said inner perimeter is defined by said first plurality of coils only and said outer perimeter is defined by said first plurality of coils 
Claims 22-32 are allowed because they depend from claim 21.


Regarding claim 33, neither Balsells (US7055812B2) nor Balsells (US 5503375 A)) disclose every single limitation as set forth, nor does the combination of Balsells (US7055812B2) and Balsells (US 5503375 A)) teach single limitation of the claim. Specifically, the prior art fails to disclose “wherein the spring ring comprises an outer perimeter and an inner perimeter, wherein said inner perimeter is defined by said first plurality of coils only and said outer perimeter is defined by said first plurality of coils only or by both of said first and second plurality of coils; and wherein said spring ring has a minimum reachable inner perimeter, which is defined as a minimum value that can be reached without the first plurality of coils having butted, that is smaller than a minimum reachable inner perimeter of a canted coil spring with a constant coil cross section having a similar total number of coils, spring length, and coil major axis and coil minor axis that are similar to those of said first plurality of coils” in combination with the other limitations of the claim. 
Claims 34-46 are allowed because they depend from claim 33.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




/M.A./Examiner, Art Unit 3725   

/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725